The account of a public officer, settled by the Auditor General, and approved by the State T feasurer, and duly certified by the Auditor General, to be a true copy from the records of his office, is, prima facia., sufficient evidence to enable the commonwealth to iJecover the balance due by such officer, in a suit brought on his official bond against his surety.Writ of error to Crawford county, to remove -the record of a suit, brought in the court of common pleas, by the Commonwealth against the Administrators of Patrick Family, deceased. •*53Pleas by defendant: That Bean had not broken the condition of the said bond, and covenants performed; replications by plaintiffs and issues.William Shannon, constable, fines of 1815, $32 50Andrew Clark, do, ' do. 1816, 29 95George Kelly do. do. ' 88 00Abraham Looper, do. do. 1 00Thompson Clark, do. do. 38 00George Kelly, do. spring do. 1817, 172 00Henry Stewart, do. do. 77 00Thompson Clark, • do. do. 64 00Thompson Clark, do. fall do. 54 00Abraham Looper, do. do. 56 00Auditor General’s office, 17th March, 1820.Approved and entered, Richard M. Crain,Treasury office, 17th March, 1820.Here the plaintiff closed: and the court below instructed the jury, “ that the account was not of itself sufficient to shew a forfeiture of ¡the bond.” To which opinion the plaintiff’s counsel excepted, and in this court assigned the same for error.After referring to the act of 28th March, 1814, relative to the duties of a Brigade Inspector, and the act of the 30th March, 1811, Purd. Dig. 690, Tit. Public Accounts, which directs the mode of settling officers’ accounts by the Auditor General and State Treasurer, and contending that the account was not only prima facia evidence, but conclusive upon Bean and his surety, was stopped by the court, who desired to hear the counsel on the other side.The court would not hear Derrickson i.n reply, and reversed the judgment of the court below.